NO. 07-07-0128-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



FEBRUARY 19, 2008

______________________________



JOHN KEVIN OAKES, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE 372
ND
 DISTRICT COURT OF TARRANT COUNTY;



NO. 0955781D; HONORABLE SCOTT WISCH, JUDGE

_______________________________





Before CAMPBELL and HANCOCK and PIRTLE, JJ.

ABATEMENT AND REMAND

Following his plea of not guilty, appellant John Kevin Oakes was convicted by a jury of murder and punishment was assessed at twenty years confinement.  Both the clerk’s record and reporter’s record have been filed in his appeal.  Both appellant and the State have filed briefs.  On suggestion of the death of appellant’s attorney, we now abate the appeal and remand the cause to the trial court.

On remand, the trial court shall utilize whatever means necessary to determine the following:



1.  whether appellant desires to prosecute this appeal; and

2. whether appellant is indigent and entitled to new appointed counsel.

Should it be determined that appellant does want to continue the appeal and is indigent, and that new counsel should be appointed, the trial court shall appoint new counsel to represent appellant in this appeal.  If new counsel is appointed, the name, address, telephone number, and state bar number of newly appointed counsel shall be included in an order appointing counsel.  If necessary, the trial court shall execute findings of fact, conclusions of law, and any necessary orders it may enter regarding the aforementioned issues and cause its findings, conclusions, and orders, if any, to be included in a supplemental clerk’s record.  A supplemental reporter’s record of any hearing held shall also be included in the appellate record.  Finally, the trial court shall file the supplemental clerk’s record and the supplemental reporter’s record, if any, with the Clerk of this Court by
 March 19, 2008.  

Should new counsel be appointed, the Clerk of the Court is instructed to accept and file any amended or supplemental brief newly-appointed counsel desires to file.  Absent a motion for extension of time, new counsel’s brief shall be due within 30 days after filing of the supplemental clerk’s and reporter’s records.  Any brief the State files in response to new counsel’s brief, if any, shall be due 30 days following filing of new counsel’s brief.  Tex. R. App. P. 38.6(a) & (b). 



It is so ordered.	



Per Curiam





Do not publish.